Title: General Orders, 24 January 1776
From: Washington, George
To: 



Head Quarters, Cambridge, Jany 24th 1776
Parole .Countersign .
    

The Barracks are to be finished as speedily as possible, that the Militia Regiments, which are expected may be accomodated—The Quarter Master General and his Assistants, are to look out in time, for other quarters, if the Barracks are thought insufficient to entertain the troops—The Regiments are to be brigaded in the following manner—viz:

               
                  Brigdr Genl Thomas’s Brigade.
                  B: Genl Heath’s Brigade.
                  B: Genl Spencer’s Brigade.
               
               
                  Learnerds
                  Prescott’s
                  Parson’s
               
               
                  Jos: Reeds
                  Sergeants
                  Huntington’s
               
               
                  Whitcombs
                  Phinneys
                  Webb’s &
               
               
                  Wards &
                  Greatons &
                  Wylly’s Regts
               
               
                  Baileys Regts
                  Baldwins Regts
                   . . . .
               
               
                  B: Genl Sullivan’s Brigade.
                  B: Genl Green’s Brigade.
                  B: Genl — Brigade.
               
               
                  James Reeds
                  Varnums
                  Glovers
               
               
                  Nixon’s
                  Hitchcocks
                  Pattersons
               
               
                  Stark’s & Poors Regts
                  Littles & Bond’s Regts
                  Arnolds & Hutchinsons Regts
               
            
Whitcombs, Webbs and Huchinsons Regiments, are to join their respective Brigades, as soon as provision is made for it; at

any rate before the first of February; that they may get fixed before the Militia come in. The Brigadier and Q: Mr General is to see that each Brigade, is as compactly quartered as the Barracks will admit of; The Barrack Master is to see that each room has its Compliment of men, and the Officers placed contigious to them.
The Custom of maning the Lines and each regiment repairing to its alarm-post at Revellie beating is to be strictly and invariably practiced, until countermanded—The Brigadiers are to take especial care, that proper alarm posts are assign’d, to every Regiment, that no confusion may arise upon an alarm.
Neither Provisions, nor the Value of them, are to be issued to Officers, or Soldiers when upon Furlough—Furloughs are always consider’d as injurious to the service, but too often granted for the gratification of Individuals—The General was therefore not a little surprised to find, that it had contrary to custom, and common Justice, become a question, whether absentees, were not entitled to the same allowance of provisions, as if they were present and actually doing duty.
